Case 1:21-cv-21044-JLK Document 11 Entered on FLSD Docket 07/02/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                CASE NO. 1:21-CV-21044-JLK

  RYDER TRUCK RENTAL, INC.,

         Plaintiff,

  vs.

  CHANJE ENERGY, INC. and FDG
  ELECTRIC VEHICLES LIMITED,

         Defendants.


                                 NOTICE OF APPEARANCE

        Jennifer M. Hernandez of the law firm of Carey Rodriguez Milian, LLP hereby appears as

 counsel for Defendant Chanje Energy, Inc. in this action.

 Dated: July 2, 2021                                 Respectfully submitted,

                                                     By: /s/ Jennifer M. Hernandez
                                                     John C. Carey
                                                     Florida Bar No. 78379
                                                     Email: jcarey@careyrodriguez.com
                                                     Secondary: ecf@careyrodriguez.com
                                                     Jennifer M. Hernandez
                                                     Florida Bar No. 1018836
                                                     Email: jhernandez@careyrodriguez.com
                                                     CAREY RODRIGUEZ MILIAN, LLP
                                                     1395 Brickell Avenue, Suite 700
                                                     Miami, Florida 33131
                                                     Telephone: (305) 372-7474

                                                     Counsel for Defendant Chanje Energy, Inc.
